            Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


DAVID J. KIMMEL, MICHAEL C.                          Case No.
CHRISTNER, and THOMAS STABILE,
Individually and on Behalf of a Class of All
Others Similarly Situated,                           CLASS ACTION COMPLAINT

                                     Plaintiffs,
                                                     JURY TRIAL DEMANDED
v.

MARRIOTT INTERNATIONAL, INC., and                    December 5, 2018
STARWOOD HOTELS & RESORTS
WORLDWIDE LLC,


                                   Defendants.

       David J. Kimmel, Michael C. Christner, and Thomas Stabile (“Plaintiffs”) by their

undersigned counsel, upon personal knowledge as to themselves and their own acts, and upon

information and belief as to all other matters, bring this putative class action against Marriott

International, Inc. and Starwood Hotels & Resorts Worldwide LLC (“Defendants”), and allege as

follows:

                                         INTRODUCTION

       1.       Plaintiffs, individually and on behalf of all others similarly situated, bring this class

action on behalf of persons who have suffered, and continue to suffer, financial losses and increased

data security risks that are a direct result of Defendants’ egregious failure to safeguard their

customers’ highly sensitive personally identifiable information (“PII”), including, but not limited to,

names, mailing addresses, phone numbers, email addresses, passport numbers, preferred guest

account information, date of birth, gender, arrival and departure information, reservation dates and
             Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 2 of 24




communication preferences, and payment card data (“Payment Card Data”), including, but not

limited to, credit and debit card numbers, primary account numbers, card verification value numbers,

expiration dates, and zip codes.1 The breach impacted Defendant Starwood’s guest database and

affected persons who made reservations at any of Marriott’s Starwood properties.

        2.       Specifically, between at least 2014 and September 2018, Defendants were subject to

one of the longest-running and largest data breaches in history. During this time period, intruders

gained access to and had years of unabated access to the PII and Payment Card Data of

approximately 500 million guests who made a reservation at one of Marriott’s Starwood properties.

Despite the fact that the threat of a data breach has been a well-known risk to Defendants,

Defendants failed to take reasonable steps to adequately protect the ultra-sensitive, highly sought

after PII and Payment Card Data of hundreds of millions of individuals. Plaintiffs and the Class are

now left to deal with the direct consequences of Defendants’ failures.

        3.       The data breach was the inevitable result of Defendants’ lax approach to the security

of consumers’ PII and Payment Card Data, an approach characterized by neglect, incompetence, and

an overarching desire to minimize costs.2

        4.       Defendants’ data security deficiencies were so significant that, even after hackers

entered its systems, their activities went undetected for at least four years, despite obvious red flags

1
       Marriott has announced that stolen Payment Card Data was protected by encryption
technology but could not rule out the possibility the hackers had also accessed the encryption keys
needed to decrypt the data. Marriott Announces Starwood Guest Reservation Database Security
Incident (11/30/2018), http://news.marriott.com/2018/11/marriott-announces-starwood-guest-
reservation-database-security-incident/ (last visited Dec. 5, 2018).
2
        Marriott President and Chief Executive Officer Arne Sorenson acknowledged that Marriott
“fell short of what our guests deserve and what we expect of ourselves” in the November 30, 2018
release announcing the breach. Id.



                                                   2
               Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 3 of 24




that should have caused Defendants to discover their presence and thwart – or at least minimize – the

damage.

          5.       For example, on November 20, 2015, just days after the announcement of its

acquisition by Marriott, Starwood disclosed a security breach involving the compromise of the

Payment Card Data for customers of more than 50 of its hotel properties. According to Starwood’s

disclosure, this breach had carried on undiscovered for as long as one year. Starwood later restated

that the number of affected hotels exceeded 100.3

          6.       Defendants’ actions have left Starwood customers’ PII and Payment Card Data

exposed and accessible to hackers for years. Consequently, Plaintiffs and the Class have incurred,

and will continue to incur, significant damages in taking protective measures to reduce risk of

identity theft and other fraudulent activity as well as misuse of Payment Card Data, among other

things.

          7.       Plaintiffs seek to recover the costs that they and others similarly situated have been

forced to bear as a direct result of Defendants’ data breach and to obtain appropriate equitable relief

to mitigate future harm that is certain to occur in light of the unprecedented scope of this breach.

                                                PARTIES

          8.       Plaintiff David J. Kimmel is a citizen of the State of Georgia. During the Class

Period, Plaintiff Kimmel provided Defendants his PII and Payment Card Data for the rental of

Starwood hotel rooms. As a result of Defendants’ actions, Kimmel has been injured and has




3
       Robert McMillan, Marriott’s Starwood Missed Chance to Detect Huge Data Breach Years
Earlier, Cybersecurity Specialists Say, WSJ (Dec. 2, 2018).



                                                     3
               Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 4 of 24




financial losses and will be subject to a substantial risk for further identity theft due to Defendants’

data breach.

          9.       Plaintiff Michael C. Christner is a citizen of the State of Pennsylvania. During the

Class Period, Plaintiff Christner provided Defendants his PII and Payment Card Data for the rental

of Starwood hotel rooms. As a result of Defendants’ actions, Christner has been injured and has

financial losses and will be subject to a substantial risk for further identity theft due to Defendants’

data breach.

          10.      Plaintiff Thomas Stabile is a citizen of the State of Pennsylvania. During the Class

Period, Plaintiff Stabile provided Defendants his PII and Payment Card Data for the rental of

Starwood hotel rooms. As a result of Defendants’ actions, Stabile has been injured and has financial

losses and will be subject to a substantial risk for further identity theft due to Defendants’ data

breach.

          11.      Defendant Marriott International, Inc. (“Marriott”) is a publicly traded corporation

with its principal place of business at 10400 Fernwood Road, Bethesda, Maryland 20817.

          12.      Defendant Starwood Hotels & Resorts Worldwide, LLC (“Starwood”) is an indirect,

wholly-owned subsidiary of Marriott. On September 23, 2016, Marriott completed the acquisition of

Starwood Hotels & Resorts Worldwide, LLC, formerly known as Starwood Hotels & Resorts

Worldwide, Inc.

                                    JURISDICTION AND VENUE

          13.      This Court has original jurisdiction over this action pursuant to the Class Action

Fairness Act, 28 U.S.C. §1332(d). The aggregated claims of the individual class members exceed

the sum or value of $5,000,000 exclusive of interest and costs; there are more than 100 putative class



                                                    4
          Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 5 of 24




members (defined below); and minimal diversity exists because the majority of putative class

members are citizens of a different state than Defendants.

        14.     This Court has personal jurisdiction over Defendant Starwood as it maintains its

principal headquarters in Connecticut, is registered to conduct business in Connecticut, regularly

conducts business in Connecticut, and has sufficient minimum contacts in Connecticut. Defendants

intentionally avail themselves of this jurisdiction by conducting Starwood’s corporate operations

here and promoting, selling, and marketing Starwood’s services to resident Connecticut consumers

and entities.

        15.     Venue is proper in this District under 28 U.S.C. §1391(a) because Starwood’s

principal place of business is in Connecticut and a substantial part of the events, acts, and omissions

giving rise to the claims of the Plaintiffs occurred in this District.

                                   FACTUAL ALLEGATIONS

Background

        16.     Founded in 1927, Marriott is the largest hotel chain in the world. Owning more than

6,500 properties in 127 countries and territories, Marriott had $22.894 billion in revenue in 2017. Its

common stock is traded on the NASDAQ under the ticker symbol “MAR.”

        17.     Starwood is a subsidiary of Marriott. The acquisition of Starwood by Marriott was

announced on November 16, 2015 and finalized on September 23, 2016.

        18.     Starwood collected PII and Payment Card Data directly from consumers who made a

reservation using Starwood’s guest reservation database at a Starwood property. During the Class

Period, Defendants collected and maintained a substantial and diverse amount of PII and Payment

Card Data.



                                                   5
            Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 6 of 24




Plaintiffs and the Class Relied on Marriott to Adequately Protect Their Sensitive Information

          19.    Defendants have a well-established and clear legal duty to act reasonably to protect

PII and Payment Card Data they collect and possess from exposure to unauthorized third parties.

          20.    When Plaintiffs and the Class provided Defendants with their most sensitive

information, or when Defendants received such information in some other manner, Plaintiffs and the

Class reasonably expected that such information would be stored by Defendants in a safe and

confidential manner, using all reasonable safeguards and protections.

The Marriott Data Breach

          21.    On November 30, 2018, Defendants announced a data security incident involving the

Starwood guest reservation database.

          22.    According to a November 30, 2018 announcement by Marriott:

          Marriott received an alert from an internal security tool regarding an attempt to
          access the Starwood guest reservation database in the United States. Marriott
          quickly engaged leading security experts to help determine what occurred. Marriott
          learned during the investigation that there had been unauthorized access to the
          Starwood network since 2014.4

          23.    Marriott’s announcement further identified the massive scope of the breach

and the range of PII and Payment Card Data compromised over the preceding four-year

period.

          The company has not finished identifying duplicate information in the database, but
          believes it contains information on up to approximately 500 million guests who
          made a reservation at a Starwood property. For approximately 327 million of these
          guests, the information includes some combination of name, mailing address, phone


4
        Marriott Announces Starwood Guest Reservation Database Security Incident (11/30/2018),
http://news.marriott.com/2018/11/marriott-announces-starwood-guest-reservation-database-security-
incident/ (emphasis added) (last visited Dec. 5, 2018).



                                                  6
          Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 7 of 24




       number, email address, passport number, Starwood Preferred Guest (“SPG”)
       account information, date of birth, gender, arrival and departure information,
       reservation date, and communication preferences. For some, the information also
       includes payment card numbers and payment card expiration dates, but the
       payment card numbers were encrypted using Advanced Encryption Standard
       encryption (AES-128). There are two components needed to decrypt the payment
       card numbers, and at this point, Marriott has not been able to rule out the possibility
       that both were taken. For the remaining guests, the information was limited to name
       and sometimes other data such as mailing address, email address, or other
       information.5

       24.     Marriott reportedly discovered this breach on September 8, 2018, yet took months to

publicly disclose the existence to the public:

       On September 8, 2018, Marriott received an alert from an internal security tool
       regarding an attempt to access the Starwood guest reservation database in the United
       States. Marriott quickly engaged leading security experts to help determine what
       occurred. Marriott learned during the investigation that there had been unauthorized
       access to the Starwood network since 2014. The company recently discovered that
       an unauthorized party had copied and encrypted information, and took steps towards
       removing it. On November 19, 2018, Marriott was able to decrypt the information
       and determined that the contents were from the Starwood guest reservation database.6

The Breach Was the Result of Defendants’ Failure to Properly and Adequately Secure Their
U.S. Website

       25.     The data security breach was the direct result of Defendants’ actions and choices,

which resulted in inadequate data security of the systems containing PII and Payment Card Data.

       26.     Among other things, the November 20, 2015 announcement of the Starwood data

breach, which occurred within four days of the companies’ announcement of the merger, should

have alerted Defendants to obvious security deficiencies. Defendants should have recognized and




5
       Id. (emphasis added).
6
       Id.



                                                 7
          Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 8 of 24




identified the flaws in Starwood guest reservation systems and its data security and should have

taken measures to fix these vulnerabilities.7

       27.     The harm to Plaintiffs resulting from Defendants’ improper actions that led to

Defendants’ inadequate and insufficient security of their computer systems and websites was at all

times entirely foreseeable to Defendants.

       28.     Defendants are well aware of the costs and risks associated with payment card fraud

and identity theft, as acknowledged in their regulatory filings:

       Our businesses process, use, and transmit large volumes of internal employee and
       customer data, including credit card numbers and other personal information in
       various information systems that we maintain and in those maintained by third
       parties, including our owners, franchisees and licensees, as well as our service
       providers, in areas such as human resources outsourcing, website hosting, and
       various forms of electronic communications. The integrity and protection of that
       customer, employee, and company data is critical to our business.

                                                ***

       Our customers and employees also have a high expectation that we, as well as our
       owners, franchisees, licensees, and service providers, will adequately protect their
       personal information.8

Defendants Knew that a Breach of Their Computer Systems Was a Foreseeable Risk

       29.     With data breaches and identity theft on the rise, Defendants undoubtedly knew that a

breach of their computer systems was a foreseeable risk. They also knew what the repercussions of

such a breach would be.




7
       Robert McMillan, Marriott’s Starwood Missed Chance to Detect Huge Data Breach Years
Earlier, Cybersecurity Specialists Say, WSJ (Dec. 2, 2018).
8
       Marriott Form 10-Q for the quarter ended September 30, 2016.



                                                 8
          Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 9 of 24




        30.     PII and Payment Card Data have considerable value and constitute an enticing and

well-known target to hackers.       Hackers easily can sell such stolen data as a result of the

“proliferation of open and anonymous cybercrime forums on the Dark Web that serve as a bustling

marketplace for such commerce.”9

        31.     The prevalence of data breaches and identity theft has increased dramatically in

recent years, accompanied by a parallel and growing economic drain on individuals, businesses, and

government entities in the U.S. According to the Identity Theft Resource Center (“ITRC”), in 2017,

there were 1,579 reported data breaches in the United States, an all-time high.10 More than

178.93 million records reportedly were exposed in those breaches.11 The IRTC reported that

approximately 60% of the data breaches were the result of hacking.12

        32.     In tandem with the increase in data breaches, the rate of identity theft also reached

record levels in 2017, affecting approximately 16.7 million victims in the U.S., with the amount

stolen rising to $16.8 billion.13




9
        Brian Krebs, The Value of a Hacked Company, KREBS ON SECURITY (July 14, 2016),
http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/.
10
       Data Breach Reports: 2017 End of Year Report, IDENTITY THEFT RESOURCE CENTER, at 6
(2018), http://www.idtheftcenter.org/images/breach/2017/DataBreachReport_2017.pdf.
11
        Id.
12
        Id. at 4.
13
        Javelin Strategy & Research, Identity Fraud Hits All Time High With 16.7 Million U.S.
Victims in 2017, According to New Javelin Strategy & Research Study (Feb. 6, 2018),
https://www.javelinstrategy.com/press-release/identity-fraud-hits-all-time-high-167-million-us-
victims-2017-according-new-javelin.



                                                  9
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 10 of 24




       33.     Following several high-profile data breaches in recent years, including those

involving Target, Experian, Yahoo, Home Depot, and Sony, Defendants were on notice of the very

real risk that hackers could exploit vulnerabilities in Defendants’ data security.

       34.     Thus, Defendants knew, given the vast amount of PII they managed, that they were a

target of attempted cyber and other security threats and therefore understood the risks posed by their

insecure and vulnerable computer systems and website. They also understood the need to safeguard

PII and the impact a data breach would have on their customers, including Plaintiffs and the Class.

Defendants Violated Federal Security Requirements and Other Industry Standards

       35.     Defendants have a clear legal duty to maintain the confidentiality of consumers’

sensitive information and prevent any third-party misuse or access to such information. Defendants’

actions and failure to safeguard customer information violated federal data security standards and

industry standards, as well as a clearly established legal duty to not act negligently when handling

and storing PII and Payment Card Data.

Defendants Failed to Comply with Federal Trade Commission Requirements

       36.     According to the FTC, the failure to employ reasonable and appropriate measures to

protect against unauthorized access to confidential consumer data constitutes an unfair act or practice

prohibited by Section 5 of the Federal Trade Commission Act of 1914 (“FTC Act”), 15 U.S.C. §45.

       37.     In 2007, the FTC published guidelines which establish reasonable data security

practices for businesses. The guidelines note that businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies for installing vendor-approved patches to correct security problems. The



                                                  10
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 11 of 24




guidelines also recommend that businesses consider using an intrusion detection system to expose a

breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be

trying to hack the system; watch for large amounts of data being transmitted from the system; and

have a response plan ready in the event of a breach.

       38.     The FTC also has published a document entitled “FTC Facts for Business” which

highlights the importance of having a data security plan, regularly assessing risks to computer

systems, and implementing safeguards to control such risks.

       39.     And the FTC has issued orders against businesses that failed to employ reasonable

measures to secure customer data. These orders provide further guidance to businesses with regard

to their data security obligations.

       40.     In the months and years leading up to the data breach and during the course of the

breach itself, Defendants failed to follow the guidelines recommended by the FTC. Further, by

failing to have reasonable data security measures in place, Defendants engaged in unfair acts or

practices within the meaning of Section 5 of the FTC Act.

Defendants Failed to Comply with Industry Standards for Data Security

       41.     The Payment Card Industry Security Standards Council promulgates a set of

minimum requirements, which apply to all organizations that store, process, or transmit Payment

Card Data. This standard, known as the Payment Card Industry Data Security Standard (“PCI

DSS”), is the industry standard governing the security of Payment Card Data. It sets the minimum

level of what must be done, not the maximum.

       42.     PCI DSS v.3.2, the version of the standard in effect beginning in April 2016, imposes

the following 12 “high-level” mandates:



                                                11
          Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 12 of 24




         Furthermore, PCI DSS v.3.2 sets forth detailed and comprehensive requirements that must be

followed to meet each of the 12 mandates.

         43.    Among other things, PCI DSS required Marriott to properly secure Payment Card

Data; not store cardholder data beyond the time necessary to authorize a transaction; implement

proper network segmentation; encrypt Payment Card Data at the point-of-sale; restrict access to

Payment Card Data to those with a need to know; and establish a process to identify and timely fix

security vulnerabilities. As discussed herein, Marriott failed to comply with each of these

requirements.

Plaintiffs and the Class Have Been, Are Currently Being, and Will Be Harmed by the Data
Breach

         44.    The data breach has inflicted immediate, hard costs on Plaintiffs and members of the

Class.

         45.    Defendants failed to follow industry standards and failed to effectively monitor their

security systems to ensure the safety of customer information. Defendants’ substandard security




                                                 12
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 13 of 24




protocols and failure to adequately monitor for unauthorized intrusion caused Plaintiffs and the

Class’s PII and Payment Card Data to be compromised for years without detection by Defendants.

        46.     Plaintiffs and the Class have incurred, and will continue to incur, substantial damage

because of Defendants’ failures to meet reasonable standards of data security.

        47.     As a result of the Defendants’ data breach, Plaintiffs and the Class are required to

cancel payment cards, change or close accounts, investigate fraudulent activity, and take other steps

to protect themselves in an effort to reduce the risk of future, but certainly impending, identity theft,

loan fraud, and other fraudulent transactions.

        48.     Sensitive personal and financial information, like the information compromised in

this breach, is extremely valuable. Criminals have gained access to complete profiles of individuals’

personal and financial information. They can now use this data to steal the identities of the

consumers whose information has been compromised or sell it to others who plan to do so. In this

manner, unauthorized third parties can assume the stolen identities (or create entirely new identities

from scratch) to make transactions or purchases, open credit or bank accounts, apply for loans, forge

checks, commit immigration fraud, obtain a driver’s license in the member’s or customer’s name,

obtain government benefits, or file a fraudulent tax return. A report by the Department of Justice

found that 86% of identity theft victims in 2014 experienced the fraudulent use of existing account

information, including credit card and bank account information.14

        49.     Consumers inevitably face significant emotional distress after theft of their identity.

The fear of financial harm can cause significant stress and anxiety for many consumers. According


14
       Erika Harrell, Victims of Identity Theft, 2014, U.S. DEPARTMENT OF JUSTICE, BUREAU OF
JUSTICE STATISTICS, NCJ 248991 (Sept. 2015) at 1, https://www.bjs.gov/content/pub/pdf/ vit14.pdf.



                                                   13
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 14 of 24




to the Department of Justice, an estimated 36% of identity theft victims experienced moderate or

severe emotional distress as a result of the crime.15

       50.     Ultimately, Plaintiffs and the Class are faced with considerable present injury, and an

immediate future of continually unfolding new and continued injuries as a result of Defendants’

avoidable data breach.

                               CLASS ACTION ALLEGATIONS

       51.     Plaintiffs bring this action on behalf of themselves and as a class action under Federal

Rules of Civil Procedure 23(a), (b)(2), and (b)(3), on behalf of the following nationwide class:

       All individuals legally residing in the United States who provided PII or payment
       card information for the Starwood guest reservation system to Defendants or any of
       their affiliates or subsidiaries, and whose information was accessed, copied, or stolen
       by an unauthorized party in the data breach event initially announced on November
       30, 2018.

Rule 23(a)

       52.     This action may properly be maintained as a class action and satisfies the

requirements of Fed. R. Civ. P. 23(a): numerosity, commonality, typicality, and adequacy.

       53.     Numerosity. The members of the Class are so numerous that joinder would be

impracticable. Plaintiffs believe the number of Class members exceeds 1,000,000.

       54.     Commonality. There are common questions of law and fact that predominate over

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to:




15
       Id.



                                                 14
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 15 of 24




               a.     whether Defendants owed a duty to Plaintiffs and members of the Class to

                      protect PII and Payment Card Data;

               b.     whether Defendants failed to provide reasonable security to protect PII and

                      Payment Card Data;

               c.     whether Defendants negligently or otherwise improperly allowed PII and

                      Payment Card Data to be accessed by third parties;

               d.     whether Defendants failed to adequately notify Plaintiffs and members of the

                      Class that their data systems were breached;

               e.     whether Plaintiffs and members of the Class were injured and suffered

                      damages and ascertainable losses;

               f.     whether Defendants’ actions, which failed to reasonably secure Plaintiffs’

                      and the Class’s PII and Payment Card Data, proximately caused the injuries

                      suffered by Plaintiffs and members of the Class;

               g.     whether Plaintiffs and members of the Class are entitled to damages and, if

                      so, the measure of such damages; and

               h.     whether Plaintiffs and members of the Class are entitled to declaratory and

                      injunctive relief.

       55.     Typicality. Plaintiffs’ claims are typical of the claims of the absent class members

and have a common origin and basis. Plaintiffs and Class members are all persons and entities

injured by Defendants’ data breach. Plaintiffs’ claims arise from the same practices and course of

conduct giving rise to the claims of the absent Class members and are based on the same legal

theories, namely, the Defendants’ data breach. If prosecuted individually, the claims of each Class



                                                15
           Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 16 of 24




member would necessarily rely upon the same material facts and legal theories and seek the same

relief.

          56.   Adequacy. Plaintiffs will fully and adequately assert and protect the interests of the

absent Class members and has retained Class counsel who have considerable experience in class

action litigation concerning corporate data security and the resources necessary to prosecute this

case. Neither Plaintiffs nor their attorneys have any interests contrary to or conflicting with the

interests of absent class members.

Rule 23(b)(3)

          57.   The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

          58.   A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory

judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiffs

know of no difficulties in managing this action that would preclude its maintenance as a class action.

          59.   Contact information for each Class member, including mailing addresses, is readily

available, facilitating notice of the pendency of this action.




                                                  16
           Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 17 of 24




                                               COUNT I
                                               Negligence

          60.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.

          61.   Defendants owed Plaintiffs and the Class a common-law duty to exercise reasonable

care in the collection and storage of their PII and Payment Card Data.

          62.   Defendants’ duty included an obligation to take reasonable protective measures

against the foreseeable risk to Plaintiffs and the Class that harm would inevitably result if their PII or

Payment Card Data was interfered with, stolen, or copied while in Defendants’ possession.

          63.   Defendants knew or should have known that by collecting and storing PII and

Payment Card Data, they created a valuable trove of information that was a foreseeable target for

third-party interference, copying, or theft.

          64.   Defendants knew or should have known that companies possessing similar data troves

have in fact been targeted for hacking in highly publicized data breaches, including Yahoo, Equifax,

Wyndham, Home Depot, and Sony, to name just a few.

          65.   Once Defendants chose to collect and store PII and Payment Card Data belonging to

Plaintiffs and the Class, only Defendants were in a position to secure their valuable data trove from

the foreseeable risk of third-party interference, copying, or theft.

          66.   Defendants’ duty to act reasonably in collecting and storing PII and Payment Card

Data also arises under Section 5 of the FTC Act, which prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair practice of failing to use

reasonable measures to protect PII and Payment Card Data.




                                                   17
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 18 of 24




       67.     Plaintiffs and the Class reasonably assumed that major corporations like Defendants

would adhere to basic industry standards with respect to the collection and storage of PII and

Payment Card Data; for instance – but not limited to – the PCI-DSS standards.

       68.     Defendants breached their common law and statutory duties by failing to use

reasonable data collection, storage, and security practices. In addition to Defendants’ initial

negligence in storing PII and Payment Card Data on a system vulnerable to outside penetration,

Defendants’ negligence persisted for at least four years, during which Defendants failed to detect the

ongoing compromise and failed to improve security practices in a way that could end the breach.

During those years, Defendants missed numerous opportunities to stop or mitigate the data breach at

a point in time when fewer individuals might have been harmed.

       69.     Defendants’ negligent data collection and storage practices led to a foreseeable result:

the valuable PII and Payment Card Data associated with Plaintiffs and the Class was copied or stolen

by unauthorized third parties, who are now well-equipped to perpetrate fraud and identity theft at the

expense of Plaintiffs and the Class.

       70.     As a direct and proximate result of Defendants’ negligence, Plaintiffs and the Class

have been harmed in several ways. They are all now at an increased risk of being victims of identity

theft, financial impersonation, and a variety of other fraudulent schemes, including those that use

targeted phishing or social engineering techniques facilitated by the using of compromised PII

elements against victims. To guard against the heightened risk of these crimes, Plaintiffs and the

Class will need to invest more of their time and money on monitoring their finances, tax records,

credit scores, and accounts of all types, including financial institution, social media, loyalty

programs, online retailers, and others.



                                                 18
           Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 19 of 24




          71.   Plaintiffs and the Class have suffered, and continue to suffer, injury, including, but

not limited to, investing time and money in cancelling payment cards, changing or closing accounts,

and taking other steps to monitor their identities and protect themselves.

          72.   But for Defendants’ negligence, the PII and Payment Card Data of Plaintiffs and the

Class would not have been exposed, or in the alternative, Plaintiffs and the Class would have at least

learned of the compromise at an earlier point in time when some of their damages may have been

mitigated.

                                            COUNT II
                                         Negligence Per Se

          73.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.

          74.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendants, of failing to use reasonable measures to protect PII and Payment Card Data. The FTC

publications and orders described above also form part of the basis of Defendants’ duty.

          75.   Defendants violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and Payment Card Data and by not complying with applicable industry standards,

including PCI-DSS, as described in detail herein.            Defendants’ conduct was particularly

unreasonable given the nature and amount of PII and Payment Card Data they obtained and stored,

the length of time the information was maintained on an apparently vulnerable system, and the

foreseeable consequences of a data breach at a major, international hospitality company, including,

specifically, the immense damages that would result to consumers.

          76.   Defendants’ violations of Section 5 of the FTC Act constitute negligence per se.


                                                  19
           Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 20 of 24




          77.    Plaintiffs and members of the Class are consumers and are within the class of persons

that Section 5 of the FTC Act was intended to protect.

          78.    The harm that has occurred is the type of harm the FTC Act was intended to guard

against. Indeed, the FTC has pursued over 50 enforcement actions against businesses, which, as a

result of their failure to employ reasonable data security measures and avoid unfair and deceptive

practices, caused the same harm suffered by Plaintiffs and the Class.

          79.    As a direct and proximate result of Defendants’ negligence per se, Plaintiffs and the

Class have suffered, and continue to suffer, injury, including, but not limited to, investing time and

money in cancelling payment cards, changing or closing accounts, and taking other steps to monitor

their identities and protect themselves.

                                           COUNT III
                                 Declaratory and Equitable Relief

          80.    Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.

          81.    Under the Declaratory Judgment Act, 28 U.S.C. §2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant further

necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here, which are

tortious and which violate the terms of the federal and state statutes described herein.

          200.   Pursuant to its authority under the Declaratory Judgment Act, this Court should enter

a judgment declaring, among other things, the following:

                 a.   Defendants continue to owe a legal duty to secure their customers’ PII and

                      Payment Card Data, specifically including information pertaining to PII and

                      Payment Card Data used by Defendants’ customers;


                                                  20
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 21 of 24




               b.   Defendants continue to breach this legal duty by failing to employ reasonable

                    measures to secure their customers’ PII and Payment Card Information; and

               c.   Defendants’ ongoing breaches of their legal duty continue to cause Plaintiffs

                    and the Class harm.

       201.    The Court also should issue corresponding injunctive relief requiring Defendants to

employ adequate security protocols, consistent with industry standards, to protect PII and Payment

Card Data. Specifically, this injunction should, among other things, direct Defendants to:

               a.   utilize industry standard encryption to encrypt the transmission of cardholder

                    data at all times;

               b.   implement encryption keys in accordance with industry standards;

               c.   implement EMV technology;

               d.   engage third-party auditors, consistent with industry standards, to test systems

                    for weakness and upgrade any such weakness found;

               e.   audit, test, and train data security personnel regarding any new or modified

                    procedures and how to respond to a data breach;

               f.   regularly test systems for security vulnerabilities, consistent with industry

                    standards;

               g.   comply with all PCI-DSS standards pertaining to the security of customers’ PII

                    and Payment Card Data; and

               h.   install all upgrades recommended by manufacturers of security software and

                    firewalls used by Defendants.




                                                21
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 22 of 24




       202.    If an injunction is not issued, Plaintiffs and the Class will suffer irreparable injury and

lack an adequate legal remedy in the event of another data breach. The risk of another such breach is

real, immediate, and substantial. If another breach of Defendants’ data occurs, Plaintiffs and the

Class will not have an adequate remedy at law because many of the resulting injuries are not readily

quantified and they will be forced to bring multiple lawsuits to rectify the same conduct. Simply put,

monetary damages, while warranted to compensate Plaintiffs and the Class for out-of-pocket

damages that are legally quantifiable and provable, do not cover the full extent of injuries suffered

by Plaintiffs and the Class, which include monetary damages that are not legally quantifiable or

provable and reputational damage.

       203.    The hardship to Plaintiffs and the Class, if an injunction is not issued, exceeds the

hardship to Defendants, if an injunction is issued. Among other things, if another massive data

breach occurs with Defendants’ data, Plaintiffs and members of the Class will likely incur tens of

millions of dollars in damages. On the other hand, the cost to Defendants of complying with an

injunction by employing reasonable data security measures is relatively minimal and Defendants

have a pre-existing legal obligation to employ such measures.

       204.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another breach of Defendants’

systems, thus eliminating the injuries that would result to Plaintiffs, the Class, and the millions of

consumers whose confidential information would be compromised.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Class, respectfully request that

the Court:



                                                  22
         Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 23 of 24




       A.      Certify the Class and appoint Plaintiffs and Plaintiffs’ counsel to represent the Class;

       B.      Enter a monetary judgment in favor of Plaintiffs and the Class to compensate them

for the injuries they have suffered, together with pre-judgment and post-judgment interest and treble

damages and penalties where appropriate;

       C.      Enter a declaratory judgment as described herein;

       D.      Grant the injunctive relief requested herein;

       E.      Award Plaintiffs and the Class reasonable attorneys’ fees and costs of suit, as allowed

by law; and

       F.      Award such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all claims so triable.

Dated: December 5, 2018                        s/ Joseph P. Guglielmo
                                              Joseph P. Guglielmo (CT 27481)
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              The Helmsley Building
                                              230 Park Ave., 17th Floor
                                              New York, NY 10169
                                              Telephone: 212-223-6444
                                              Facsimile: 212-223-6334
                                              jguglielmo@scott-scott.com

                                              Erin Green Comite (CT 24886)
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              156 South Main Street
                                              P.O. Box 192
                                              Colchester, CT 06415
                                              Telephone: 860-537-5537
                                              Facsimile: 860-537-4432
                                              ecomite@scott-scott.com




                                                 23
Case 3:18-cv-01983-KAD Document 1 Filed 12/05/18 Page 24 of 24




                            Hal Cunningham
                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            600 W. Broadway, Suite 3300
                            San Diego, CA 92101
                            Telephone: 619-233-4565
                            Facsimile: 619-233-0508
                            hcunningham@scott-scott.com

                            Alfred G. Yates, Jr.
                            Gerald L. Rutledge
                            LAW OFFICE OFALFRED G. YATES, JR.,
                            P.C.
                            300 Mt. Lebanon Boulevard, Suite 206-B
                            Pittsburgh, PA 15234
                            Telephone: 412-391-5164
                            Facsimile: 412-471-1033
                            yateslaw@aol.com

                            Greg L. Davis
                            DAVIS & TALIAFERRO LLC
                            7031 Halcyon Park Drive
                            Montgomery, AL 36117
                            Telephone: 334-832-9080
                            gldavis@knology.net

                            Counsel for Plaintiffs




                              24
